Citation Nr: 0102478	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for loss of sense of 
smell.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) initial 
evaluation for post-traumatic stress disorder.

4.  Entitlement to an increased (compensable) initial 
evaluation for scars, high temporal area and tip of nose.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1942 to March 
1946.  He was awarded a Purple Heart and a Combat Medical 
Corpsman Badge, among other honors and decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) and for 
scars, high temporal area and tip of nose, and assigned a 
noncompensable evaluation for each of those disabilities.  
The RO also denied service connection for loss of sense of 
smell and for tinnitus, and denied the veteran's request to 
reopen a claim of entitlement to service connection for 
hearing loss.  The veteran disagreed with those 
determinations in August 1999, and, following issuance of a 
statement of the case in August 1999, he submitted a timely 
substantive appeal in late August 1999.

The claims of entitlement to service connection for loss of 
sense of smell and for tinnitus are addressed in the REMAND 
appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims addressed in this 
decision has been obtained.

2.  The veteran's PTSD is manifested by use of medication, 
participation in individual therapy, nightmares and 
flashbacks varying in frequency from twice a month to several 
times weekly, sleep disturbance, irritability, and by an 
assigned Global Assessment of Functioning (GAF) score of 70, 
and is productive of emotional tension and anxiety resulting 
in no more than mild social and industrial impairment, and 
productive of no more than mild or transient symptoms, but is 
not manifested by panic attacks or decreased verbal ability 
to communicate.

3.  Scars of the temporal area and of the nose are currently 
manifested by the absence of any functional impairment.

4.  A claim of entitlement to service connection for hearing 
loss was denied by the RO in June 1989.

5.  Additional evidence submitted since June 1989 concerning 
the veteran's hearing loss is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an initial 
10 percent evaluation, but no more, for PTSD, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2000).
  
2.  The schedular criteria for a compensable initial 
evaluation for scars, high temporal area or tip of nose, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7805 (2000). 

3.  A June 1989 rating decision, denying entitlement to 
service connection for hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).  

4.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be granted compensable 
evaluations for his service-connected disabilities, 
particularly PTSD, as PTSD symptoms have caused impairment.  
The veteran also contends that he has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a hearing loss.  

With regard to these issues, the Board is satisfied that all 
relevant facts have been properly developed, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.   See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A). 

Disability evaluations are based on a comparison of clinical 
findings with the relevant schedular criteria.  38 U.S.C.A. 
§ 1155.  In the instant case, the evaluations the veteran has 
disagreed with are the initial evaluations following the 
awards of service connection for the disabilities.  
Therefore, the entire period for which the initial rating is 
applicable is to be considered to ensure that consideration 
is given to the possibility of staged ratings, that is, 
separate ratings for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-127 
(1999). 

1.  Claim for increased initial evaluation for PTSD

The report of a VA psychiatric examination conducted in 
September 1998 reflects that the veteran reported that he had 
received no prior post-service treatment for PTSD, although 
he was treated for battle fatigue in service.  He reported 
that he always had trouble with his "nerves" after service, 
and with sleep disturbances due to dreams of combat.  He 
reported that he had nightmares about twice a month.  He 
reported that his "nerves" did not bother him during the 
daytime or at work.  He denied suicidal or homicidal 
thoughts.  He was alert, oriented, calm, and cooperative.  
His affect was appropriate.  His speech was coherent, 
relevant and appropriate.  His memory for recent and remote 
events was intact.  He had retired about two years prior to 
the examination, after having his own drapery business for 
approximately 20 years; he worked at a variety of other jobs 
prior to that time to save up the money required to start the 
business.  He remained married to his spouse of nearly 50 
years.   The examiner assigned a diagnosis of PTSD, chronic, 
mild, and assigned a GAF score of 70. 

The claims file includes VA outpatient records dated from 
September 1998 to June 1999.  The records show that in 
September 1998, the veteran sought VA mental health clinic 
treatment for depression and sleep disturbance due to 
nightmares and intrusive memories of combat or flashbacks.  
By mid-September 1998, the veteran was "somewhat" less 
depressed but remained preoccupied with his claim for 
benefits, and admitted increased irritability and 
defensiveness.  

In October 1998, the veteran was still not sleeping well and 
feeling very tired.  The veteran agreed that he was more 
frustrated, and noted that when he was more frustrated, he 
had more flashbacks.  Medication, lorezepam (Ativan), was 
prescribed to assist the veteran with sleep disturbances.  
However, the veteran reported, in December, that he was not 
comfortable with taking the medication for sleep more than 
three nights a week.  In February 1999, the veteran's wife 
reported that he was having flashbacks or restless, thrashing 
sleep which woke her up, almost daily or nightly.  The 
veteran appeared more stable and less depressed.  In April 
and July, the veteran presented as very tense and anxious. 

The veteran essentially asserts that his disability is more 
severe than his current evaluation reflects.  He has not made 
specific allegations, other than to point out that he has 
been taking medication and has been receiving VA therapy 
monthly for about a year. 

Under the regulation governing evaluation of mental disorders 
which was in effect when the veteran submitted his claim for 
service connection for PTSD in 1998, the veteran's service-
connected PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under DC 9411, a noncompensable 
rating is in order where a mental disorder has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened effect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

The evidence clearly shows that the veteran does not meet the 
new rating criteria for a 30 percent or a 50 percent 
evaluation.  In this regard, there is no evidence that the 
veteran's PTSD is manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short- or long-term memory; impaired judgment; 
or disturbances of motivation; or, impairment of ability to 
establish or maintain effective relationships.  

Rather, the veteran's current level of disability due to PTSD 
is manifested by sleep disturbances or flashbacks varying 
from twice a month to several times weekly.  He uses 
medication up to three times weekly to assist with sleep, and 
participates in individual therapy approximately monthly.  
The VA examination and the provider of monthly therapy have 
both characterized the veteran's PTSD or symptoms as mild in 
degree, and the Board accepts the examiners' findings in this 
regard.  A GAF score of 70 has been assigned.  A GAF score of 
61 to 70 indicates that the examinee has some mild symptoms 
or some difficulty in social or occupational functioning, but 
generally functions pretty well, with some meaningful 
interpersonal relationships.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th. ed. 1994).

The evidence establishes that the veteran does not manifest 
difficulty in establishing or maintaining effective 
relationships, as he remains married to his wife of 50 years, 
he has been able to establish a productive relationship with 
an individual therapist, and there is no evidence of 
disruption of other established or necessary relationships.  

When the evidence is viewed as a whole, the veteran's 
symptoms appear consistent with those contemplated by the 
rating criteria for a 10 percent disability evaluation.  The 
veteran does manifest some symptoms of PTSD.  He does have 
sleep disturbances.  Although he does not require daily 
medications for control of general symptoms, he does use 
medication to help control sleep disturbances up to three 
times weekly.  Although he is not working, because he has 
retired, specific industrial impairment is not noted, but 
there are symptoms of irritability and depression which would 
appear to affect social relationships, at least 
intermittently.  Accordingly, the Board determines that an 
initial compensable, 10 percent, evaluation for the veteran's 
PTSD is warranted. 

As noted previously, the medical evidence indicates that the 
veteran's PTSD symptoms were mild.  The veteran's speech, 
memory, mental functioning, and the other evidence of record 
all indicate that his symptoms do not warrant a rating in 
excess of 10 percent.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against a determination that 
the criteria for a 30 percent evaluation, or any evaluation 
in excess of 10 percent, are met, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. 5107(b). 

2.  Claim for increased initial evaluation for scars

The report of VA examination conducted in October 1998 
reflects that the veteran has a one-centimeter linear scar on 
the high left frontal area which was hypopigmented but 
otherwise unremarkable.  There was also a one-centimeter 
linear scar at the tip of the nose which was also 
hypopigmented.  There was no keloid formation or any other 
abnormality associated with either of these scars.

There are no clinical records associated with the claims file 
which reflect that the veteran sought post-service medical 
treatment at any time for symptoms or disability associated 
with scars. 

The veteran's disability due to scars is evaluated under 
38 C.F.R. § 4.118, DC 7805.  Under Diagnostic Code 7805, a 
compensable evaluation may be granted where a scar results in 
limitation of function of the part affected.  There is no 
evidence that either of the veteran's service-connected scars 
result in limitation of function of the nose or temporal or 
frontal area of the face.  Thus, a compensable evaluation is 
not warranted under Diagnostic Code 7805. 

The Board has considered whether a compensable evaluation may 
be available under any other criteria to evaluate the scars. 
DC 7803 provides a 10 percent rating for scars that are 
"superficial, poorly nourished, with repeated ulceration."  
DC 7804 provides for a 10 percent rating for scars that are 
tender and painful on objective demonstration. A 10 percent 
evaluation is applicable for scars of the head, face, or neck 
which are moderate or disfiguring. The size of the scars, 
both one centimeter (approximately 1/4 inch), the shape 
(linear), and description (hypopigmented with no keloid 
formation) establish that the preponderance of the evidence 
is against a finding that the scars are disfiguring.  There 
is no medical evidence that the scars have been objectively 
tender or painful at any pertinent time. 

In short, the Board is unable to find any objective medical 
evidence which would warrant a compensable evaluation for 
either or both scars under any applicable Diagnostic Code.  
There is no other available clinical evidence to support a 
compensable evaluation for scars.  The evidence is not in 
equipoise, and the provision of 38 U.S.C.A. 5107(b) regarding 
reasonable doubt is not applicable. 


3.  Claim that new and material evidence has been submitted

By a claim submitted in March 1989, the veteran sought 
service connection for hearing loss. By a rating decision 
issued in June 1989, the RO denied service connection for a 
hearing loss.  The RO's June 1989 decision denying service 
connection for hearing loss became final when the veteran did 
not appeal that decision within one year of the date of the 
letter notifying him of the disallowance.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.160(d) (2000).  To reopen this 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 1991); Butler v. Brown, 9 
Vet. App. 167, 171 (1996). 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
No other standard than that articulated in the regulation 
applies to the determination.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  It is reasonable to require evidence submitted 
since the pertinent date to "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, 155 F.3d at 1363.  The credibility of evidence is 
presumed for the purpose of determining whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Several items of evidence have been submitted since the 1989 
determination.  Those items of evidence are new, in that they 
were not previously of record, and, as these items they 
afford new information, they are not cumulative.  The new 
items of information include a January 1998 private audiology 
examination report and clinical record.  A physician who 
reviewed the January 1998 audiology examination provided an 
opinion that the veteran had a sensory neural hearing loss 
which was "possibly noise induced."  At the time of the prior 
final decision, that diagnosis and opinion were not of 
record. 

Additional new evidence of record includes the report of an 
October 1998 VA examination.  That report notes that the 
veteran reported a right-sided hearing loss, as well as 
anosmia (loss of sense of smell) for many years.  The 
examiner stated that the veteran should have an audiologic 
examination and specialty medical examination, implying that 
the examiner had concluded that the examiner could not rule 
out a link between the veteran's hearing loss and anosmia and 
his service.

The January 1998 private medical opinion did not reflect that 
the physician had reviewed the veteran's claims file or 
medical history to determine the accuracy of the veteran's 
report that he had involved in explosion of shrapnel shells 
at close range and had attempted to obtain compensation for 
hearing loss beginning in the late 1950s.  However, any 
question regarding the accuracy of that report goes to the 
probative value of the medical opinion, which is not for 
consideration in determining whether it is new and material 
evidence.  Justus, supra.  

The veteran has presented new and material evidence regarding 
his claim that he incurred a hearing loss in service, and the 
claim is reopened.  38 U.S.C.A. § 5108.  VA is obligated to 
assist the veteran in developing the facts pertinent to his 
claim, as discussed in the remand portion of this decision.  


ORDER

An evaluation of 10 percent for PTSD is granted, subject to 
laws and regulations governing effective dates of awards of 
compensation.  

An initial compensable evaluation for scars, high temporal 
ear and tip of noes, is denied.

New and material evidence having been submitted, a claim of 
entitlement to service connection for hearing loss is 
reopened, and the appeal on that issue is granted to that 
extent.  


REMAND

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  The VCAA provides for VA to arrange for a medical 
examination and opinion, in certain circumstances and 
requires VA to notify the claimant of efforts to obtain 
certain types of records or records identified by the 
claimant, in certain circumstances.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).

The veteran's service medical records are not contained in 
the claims file.  Documentation in the claims file indicates 
the veteran's service medical records were deemed unavailable 
and presumed to have been destroyed in the fire of 1973 at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Although records of the Surgeon General's Office 
(SGO), have apparently been researched, the Board is of the 
opinion that it would be premature to conclude that all 
evidence necessary for an equitable disposition of the 
veteran's claims has been obtained or is unavailable.  As 
this is a fire-related case, further effort must be made to 
obtain all available medical and other records pertinent to 
the veteran's claims as well as to develop the record by 
assembling other types of available evidence. 

In the course of pursuing his claims for service connection 
for a hearing loss, the veteran has stated that he believes 
he previously filed for VA benefits in the 1950s.  In 1996, 
the veteran's claims folder was requested from a center for 
storage of retired VA records in St. Louis, Missouri.  The 
claims file before the Board does not reflect that a response 
to this request has been received, and the RO should again 
attempt to obtain any such records. 

In a statement stated in March 1998 and received by VA in 
April 1998, the veteran contended that, as he was wounded in 
combat action, his contention that he suffered hearing loss 
and tinnitus during service immediately following his combat 
injury, must be accepted under 38 U.S.C.A. § 1154 as proof of 
such symptomatology in service.  The Board agrees that this 
statutory provision must be considered, and finds that 
further development of the claims is required, as discussed 
below. 

The Board notes that the veteran indicated, in a statement 
dated in July 1999, that he was treated at the 7100th Air 
Force Hospital in Wiesbaden, Germany, and that he complained 
of difficulty hearing and of loss of sense of smell during 
that hospitalization.  He noted that he was a civilian 
employee of the "DAF" at that time.  The RO should ask the 
veteran to provide more information as to the "DAF" so that 
the RO may assist the veteran to obtain any clinical records 
associated with that work.  In particular, the RO should 
attempt to obtain the veteran's civilian employee file, 
including any examination, history, or complaints.

In the report of a VA examination conducted in January 1998, 
the VA examiner stated that the veteran should be provided 
with further evaluation as to the etiology of loss of smell.  
For the reasons discussed below, further development to 
obtain such evaluation is required.  

The outcome of the veteran's claims of entitlement to service 
connection for a hearing loss and for anosmia may affect the 
outcome of the veteran's claim of entitlement to service 
connection for tinnitus.  Therefore, further appellate review 
of that claim is deferred until all evidence necessary to the 
adjudication of the claims for service connection for hearing 
loss and anosmia has been obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran for 
sufficient information to identify the 
dates and sources of VA and any non-VA 
providers of medical care who treated him 
for anosmia, hearing loss, or tinnitus, 
proximate to service or during the 
pendency of this claim (since February 
1998).  After securing any necessary 
release, the RO should assist the veteran 
in requesting copies of such records as 
contemplated under the VCAA.

2.  The RO should again request that a 
search be conducted for any retired VA 
claims records. 

3.  The RO should ask the veteran to 
identify more particularly his employment 
proximate to service, including his 
employment with "DAF."  The RO should 
attempt to obtain any clinical records 
from military facilities or any civilian 
personnel or employment files, and, in 
particular, records of the 7100th Air 
Force Hospital located in Wiesbaden, 
Germany, during the World War II post-war 
era. 

4.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, or the like which 
might contain evidence concerning his 
disorders proximate to service. 

5.  The veteran should be notified of the 
results of such requests for records and 
any further efforts by the RO to obtain 
such information, especially any 
administrative, personnel, or clinical 
records regarding the disorders which are 
the subject of this remand.  The veteran 
should be informed that he may initiate 
his own request for such records.  The RO 
should comply in this regard with the 
notice provisions of the Veterans Claims 
Assistance Act of 2000.  

6.  After the requested record 
development is completed under the VCAA 
to the extent possible, the veteran 
should be afforded an examination by a 
specialist in otolaryngology to determine 
the nature and etiology of hearing loss, 
anosmia, and tinnitus.  The claims folder 
must be provided to and reviewed by the 
examiner.  Prior to the examination by 
the otolaryngologist, the veteran should 
undergo an audiological examination.  A 
detailed history should be compiled 
concerning noise exposure during service, 
as well as after service (jobs, 
recreational activities, and everyday 
noise exposure in modern society).  Based 
on examination findings, historical 
evidence, and medical principles, the 
examiner should give a medical opinion, 
with full rationale, as to (1) the 
etiology of the veteran's hearing loss, 
including whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that a current hearing loss 
was caused by noise exposure in service; 
(2) the etiology of anosmia, if present, 
including whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that current anosmia was 
caused by an injury or incident in 
service; (3) the etiology of tinnitus, if 
present, including whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that current tinnitus was 
caused by noise exposure in service.  The 
examiner should identify the earliest 
date of documented hearing loss and 
should explain why it is medically likely 
or unlikely that remote service noise 
exposure caused hearing loss in the 
veteran's case.  

After all claims have been readjudicated, if any benefit 
requested on appeal remains denied, the veteran and his 
representative should be notified.  The veteran and his 
representative should then be provided with a supplemental 
statement of the case (SSOC) which includes a summary of the 
evidence and actions taken to assist the veteran.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals


 



